Citation Nr: 1139282	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a residual burn scar on the posterior thorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1953 to April 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for § 1151 compensation for a residual burn scar on his posterior thorax from VA surgery.  The RO assigned an initial 20 percent rating for this consequent disability, retroactively effective from April 13, 2006, the date of the surgery.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2011, the Board remanded this claim for further development and consideration, including especially having the Veteran reexamined to reassess the severity of this disability.  He had this additional VA compensation examination in June and July 2011.  The June 2011 examination was for his residual scar, whereas the July 2011 examination was an orthopedics (joints) evaluation to determine whether there is any associated impairment, including especially in the shoulders.  The Appeals Management Center (AMC), which arranged for this remand development of the claim, considered the results of these examinations and issued a supplemental statement of the case (SSOC) later in July 2011 continuing to deny an initial rating higher than 20 percent for the disability.  The AMC therefore returned the file to the Board for further appellate consideration of the claim.

In August 2011, the Veteran filed a motion to advance his appeal on the Board's docket on account of his age pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The undersigned Veterans Law Judge (VLJ) granted this motion in September 2011.



FINDINGS OF FACT

1.  The Veteran's residual burn scar has never been larger than 12 square inches (77 square centimeters) but does cause limitation of function of his shoulders; his right shoulder is his dominant or major shoulder.

2.  In particular, during his May 2007 VA examination, his right shoulder flexion (forward elevation) was limited to 100 degrees, with pain at 90 degrees, so he had just one half of normal flexion, which is to 180 degrees; his abduction of this shoulder also was limited to 90 degrees, so to just one half of normal abduction, which also is to 180 degrees.  His left shoulder flexion similarly was limited to just 100 degrees, albeit with no pain on motion, and the abduction of this shoulder was limited to110 degrees.

3.  During his more recent July 2011 VA orthopedic examination, his right shoulder had even less flexion, to just 75 degrees, and this shoulder had much less abduction as well, which was to just 15 degrees.  His left shoulder flexion was similarly less, also to just 80 degrees, and the abduction of this shoulder was to only 30 degrees.

4.  The July 2011 VA orthopedic examiner also found crepitus, tenderness, pain even at rest, instability, weakness, and guarding of movement of the shoulders.

CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for the residual burn scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118; Diagnostic Codes 7800-7805 (2011).

2.  However, the criteria are met for a separate 20 percent rating for the associated limitation of function of the right shoulder - retroactively effective as of April 13, 2006, the date of the VA surgery at issue, and for a higher 30 percent rating since July 7, 2011, the date of the more recent VA orthopedic examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4. 71a, 4.118; Diagnostic Codes 5201, 7805 (2011).

3.  The criteria also are met for a separate 20 percent rating for the associated limitation of function of the left shoulder retroactively effective as of that July 7, 2011, VA orthopedic examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.71a, 4.118; Diagnostic Codes 5201, 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August and December 2006, and in September 2007.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The August and December 2006 letters also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim, and were sent prior to the initial adjudication of his claim in June 2007, so in the preferred sequence.  Moreover, in cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to § 1151 compensation (which is akin to a claim for service connection), and the claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC, and even three SSOCs, discussing this downstream element of his claim and citing the applicable statutes and regulations.  Moreover, and in any event, as mentioned, he was provided Dingess notice concerning the downstream disability rating and effective date elements of his claim, though the provision of that notice was not technically required.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records in support of his claim.  In addition, the RO and AMC arranged for three VA compensation examinations, the first in May 2007 when first determining whether he was entitled to § 1151 compensation for his claimed disability, and more recently in June and July 2011, pursuant to the Board's May 2011 remand directive, to reassess the severity of this disability, both the residual burn scar itself and any associated impairment, including especially in his shoulders, which is now the determinative downstream issue since his appeal is for a higher initial rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a).  Here, as mentioned, the most recent VA compensation examinations were in June and July 2011, so very recently, and as a consequence of a prior Board remand.  Moreover, the reports of these examinations and the other evidence in the file, including the results of an earlier VA examination, contain all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.

So yet another examination is not needed because there is already sufficient evidence in the file to make all necessary determinations.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, in having the Veteran undergo these additional VA compensation examinations in June and July 2011, there was compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also keep in mind the Board is at least partially granting the Veteran's claim by assigning separate ratings for the associated impairment in his shoulders.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of his claim may proceed without prejudicing him.

II.  Entitlement to an Initial Rating Higher than 20 Percent for the Residual Burn Scar on the Posterior Thorax

Since, as already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of § 1151 compensation, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected (or, here, now treated for all intents and purposes as a service-connected disability since the result of VA medical treatment of the type contemplated by § 1151).  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice also to claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The regulations pertaining to the rating of skin disabilities, including residual burn scars, are found in Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805, and were revised effective October 23, 2008, so during the pendency of this appeal.  However, these revisions are applicable only prospectively to claims received on or after that date.  Because the Veteran's claim instead was received prior to that date, and he has not requested consideration under these new regulations, they do not apply in this appeal.  73 Fed. Reg. 54708 (Sept. 23. 2008).


He presently has a 20 percent rating under Diagnostic Code 7801.  This code provides that a 20 disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 72 square inches (456 square centimeters).  The highest rating, 40 percent, is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 144 square inches (929 square centimeters).

Diagnostic Code 7802 provides for a maximum 10 percent rating for a scar, other than on the head, face, or neck, which is superficial and does not cause limitation of motion, and exceeds 144 square inches.

Diagnostic Code 7803 provides for a maximum 10 percent rating when there are superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.

Diagnostic Code 7805 concerns "other" scars and are rated based on the extent they cause limitation of function of the affected part.

On file are the Veteran's VA treatment records dated from April 2006 to September 2007.  These records include the report of his surgery in April 2006, which served as the basis for granting § 1151 compensation and, in particular, the initial 20 percent rating for his residual burn scar.  In April 2006, a VA plastic surgeon noted a 24-by-14 centimeter second-degree burn and stated it may become a third-degree burn.  A VA treating physician thereafter determined the Veteran's burn on his back was stable.  He was given a topical antibiotic ointment.  A neurology note indicated his scar, as a result of the burn, was 5 inches by 8 inches, which totals 40 square inches.  There are no additional complaints or discussion of treatment in his VA medical records concerning this residual burn scar, itself, and more specifically no indication this scar since has grown in length or width.  

A May 2007 VA compensation examiner observed the scar was deep and caused associated limitation of motion in the shoulders, with greater limitation of motion in the right shoulder than in the left shoulder.  He also pointed out that some of the back muscles aid in the movement of the humerus at the shoulder as a basis for this limitation of motion.  He indicated the scar was 23 centimeters in length and 8 centimeters in width, totaling 391 square centimeters, which is far less than the 456 square centimeters required for a higher 30 percent disability rating, at least for the scar itself.  But according to DC 7805, the Veteran also must be compensated for the additional disability he has in his shoulders because it is an unfortunate consequence of this residual burn scar, so associated with it.  Providing this additional compensation will not violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, because this represents additional disability separate and apart from the underlying scar, itself.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The June 2011 VA examiner noted the Veteran's scar was deep, painful and sensitive, which inhibits him from lying recumbent for more than a few minutes.  This examiner also found the Veteran had difficulty lifting, carrying and reaching due to pain associated with these activities.  It was noted, as well, that the scar was 22 centimeters at its greatest length and 8 centimeters at its greatest width, totaling 377 square centimeters, which is still not the requisite 456 square centimeters necessary for a higher 30 percent rating, again, at least for the scar itself.  

But regarding any associated limitation of function, including any associated limitation of motion in the shoulders especially, the Veteran was also provided a VA orthopedic (joints) examination in July 2011.  And this additional examiner observed crepitus, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movements of the shoulders.  Additionally, there were objective indications of pain on active motion of both shoulders.  The examiner indicated the Veteran suffers from bilateral shoulder degenerative joint disease, i.e., has arthritis in his shoulders, which is more likely than not consistent with normal aging.  So at least some of the pain and other impairment in the shoulders is attributable to just getting older and developing arthritis as a consequence, rather than to the VA surgery at issue in April 2006.  However, and more importantly, it was also confirmed the Veteran's increased shoulder pain and significant decrease in range of motion and function are, at least partly, a direct consequence of the effects of his burn scar.  That is to say, the burn he sustained from the VA medical treatment in question not only has resulted in the scar, itself, but also other residual effects similar to those associated with severe adhesive capsulitis of the shoulders.  As indicated in the May 2007 and July 2011 VA examination reports, he has limitation of motion of his shoulders (and not entirely on account of his arthritis) and, thus, is entitled to separate ratings for this additional disability pursuant to the provisions of DC 7805.  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that when, as here, is not possible to separate the effects or amount of disability that is attributable to service-related causes, i.e., service-connected disability versus disability that is not service connected, VA must resolve this doubt in the Veteran's favor, as required by 38 C.F.R. §§ 3.102, 4.3, and in effect presume for all intents and purposes that the disability in question is attributable to service-connected disability or, here, the disability entitling him to § 1151 compensation as a consequence of his VA medical treatment).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.

Disabilities affecting the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the Veteran indicated during his July 2011 orthopedic examination, he is right-hand dominant, so his right shoulder is his "major" shoulder for rating purposes.

According to DC 5201, dominant or major shoulder motion limited to shoulder level (i.e., 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. to 45 degrees).  Whereas a 40 percent rating requires shoulder motion limited to 25 degrees from the side.

Also according to DC 5201, nondominant or minor shoulder motion limited to shoulder level or to midway between the side and shoulder level warrants a 20 percent rating.  Whereas a 30 percent rating requires shoulder motion limited to 25 degrees from the side.

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  According to 38 C.F.R. § 4.71, Plate I, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.


During his May 2007 VA examination, the Veteran complained of discomfort and limitation of motion of his shoulders.  On objective physical examination of his right shoulder, the range of motion was as follows:  flexion to 100 degrees, with onset of pain at 90 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  His left shoulder range of motion was:  flexion to 100 degrees, abduction to 110 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  That examiner did not specifically discuss the Deluca factors in terms of whether there was additional disability above and beyond that objectively shown, such as additional limitation of motion during prolonged repetitive use of the shoulders or when the Veteran's shoulders are most symptomatic ("flare ups").  However, it nonetheless is apparent that, when considering his pain, he had only about one half of normal flexion and abduction of his right shoulder since the movements in these directions were only to 90 degrees versus the normal 180 degrees.  He also only had slightly more range of motion in his left shoulder in these directions, which, as mentioned, was only to 100 degrees on flexion and only to 110 degrees on abduction (again, out of the normal 180 degrees).  This examiner also indicated, among other things, that the Veteran had severe tremors and jerking that made it difficult for him to hold his pen, and that the examiner had to help him undress and redress his torso.

During the more recent July 2011 VA orthopedic examination, the Veteran complained of right shoulder stiffness (so limitation of motion), also of giving way or instability, weakness, incoordination, and severe pain, which he said occurred weekly and lasted for hours at a time.  He described the impairments as 100 percent with fatigue, weakness and incoordination.  The examiner also detailed the Veteran's inability to stand or walk more than a few yards.  On range-of-motion testing of the right shoulder, flexion was to just 75 degrees, abduction to just 15 degrees, internal rotation to 80 degrees, and external rotation of 85 degrees.  Range of motion examination of the left shoulder found flexion limited to 80 degrees, abduction limited to30 degrees, internal rotation to 80 degrees, and external rotation to 80 degrees.  On repetitive testing, the examiner noted pain, but no additional limitation of motion.

The VA outpatient treatment records that date from April 2006, so from just after his VA medical treatment in question until September 2007, so for more than a year later, show similar complaints of persistent pain in his shoulders.  But there was no testing of his range of motion, etc.

Based on this evidence, the Board finds that a separate rating of 20 percent is warranted for the Veteran's right shoulder - retroactively effective from the VA medical treatment in question on April 13, 2006, because the results of his May 2007 VA compensation examination show the range of motion of his right shoulder is sufficiently restricted on abduction to warrant this rating inasmuch as it was to just 90 degrees, meaning to just shoulder level as DC 5201 contemplates.  However, he had even greater restriction of abduction during his more recent VA examination on July 7, 2011, because it was even less, to just 15 degrees, so satisfying the requirement for the even higher 30 percent rating since that date under DC 5201.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if the increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if the increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if the increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

He did not have sufficient limitation of motion in his left shoulder, on either flexion or abduction, to warrant a separate compensable rating under DC 5201 when initially examined for VA compensation purposes in May 2007.  But his left shoulder abduction was sufficiently restricted as of his more recent July 7, 2011 VA examination to warrant a separate 20 percent rating under this code.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's residual burn scar and associated impairment of his shoulders has markedly interfered with his employment, meaning above and beyond that contemplated by the 20 percent schedular rating for the scar, itself, and the now additional, i.e., separate 30 and 20 percent ratings also assigned for the associated limitation of function (specifically, the limitation of motion) of his shoulders.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations since his April 2006 surgery, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for an initial disability rating higher than 20 percent for the residual burn scar, itself, is denied.

However, a separate 20 percent rating is granted as of April 13, 2006, the date of the VA surgery at issue, because there is associated limitation of motion of the right shoulder.  Also, a higher 30 percent rating is granted as of July 7, 2011, the date of the VA orthopedic examination, inasmuch as the Veteran had even greater restriction of the motion in this shoulder during that more recent evaluation.  These additional grants are subject to the statutes and regulations governing the payment of VA compensation.

As well, a separate 20 percent rating is granted for the associated limitation of motion of the left shoulder as of the July 7, 2011, VA orthopedic examination, also subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


